The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1-20 have been examined in this application. This is the second Non-final Office Action.
Response to Arguments
On page 11-14 of the Remarks regarding 35 U.S.C. § 101, Applicant states that all of the claims are patent eligible. Specifically, none of the pending claims are directed to an abstract idea which fails to integrate the abstract idea into practical application without significantly more. The claims are not directed to an abstract idea; if the claims were directed to an abstract idea, then the abstract idea is integrated into a practical application; and even if the claims were directed to an abstract idea and the claims failed to integrate the abstract idea into a practical application, then the claims are still patent eligible because the claims target an inventive concept and offer significantly more than the judicial exception.  Examiner disagrees.  The claims are directed to Methods of Organizing Human Activities- fundamental economic principles in which applicant is mitigating risk the asset valuation analysis.  Further in step 2A Prong II analysis, Examiner finds the claims are not integrated into a practical application. Applicant is attempting to say that the Step 2A elements, the abstract idea, is what makes the claim eligible. Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significant to the computer networks. Examiner finds digital value assessment for digital content by utilizing cognitive systems. is directed towards improving an existing business process (i.e. abstract idea). The claims structural components are used as tools to perform the judicial exception. Applicant has not identified any improvements to the, for example, efficiency or functioning of the mobile communications network. All improvements recited in the claim are directed towards an existing business process. Applicant has not identified any meaningful limitations that would alter this analysis.
On page 15-21, regarding the 35 U.S.C. § 103 rejection, Applicant argues Brebner does not disclose claim limitations.  In response, Applicant’s arguments are mute, Blaikie is applied to claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for digital content analysis, Claims 8-14 are directed to a system for digital content analysis and Claims 15-20 are directed to an article of manufacture for digital content analysis.
Claim 1 recites a method for digital content analysis, Claim 8 recites a system for digital content analysis and Claim 15 recites an article of manufacture for digital content analysis, which include analyzing a set of available digital content, wherein the set of available digital content includes one or more available digital content, and wherein each of the available digital content includes one or more assets; assigning, based on asset type, a value type to each asset in the set of available digital content; coupling a value amount to each value type based on one or more locations in a set of locations, wherein each location in the set of locations has a value amount associated with the value type; and determining an aggregate value amount for a selected set of assets of the set of available digital content. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- fundamental economic principles.  The recitation of  “processor”, “memory”, “system”, “computer program product”, “computer readable storage medium”, and “program instructions” nothing in the claim elements preclude the step from being “Methods of Organizing Human Activity”- fundamental economic principles.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “processor”, “memory”, “system”, “computer program product”, “computer readable storage medium”, and “program instructions”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Additionally, the claim 1, claim 8 and claim 15 recite using one or more machine learning techniques (applying a machine learning model to the set of available digital content, wherein the machine learning model utilizes feedback regarding the value amount and value type tailored to each location”). The general use of machine learning techniques does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea. When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning model is simply applied to return a result. Neither the result nor the rules (machine learning model) provide a practical application or significantly more than the identified abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in asset management. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor”, “memory”, “system”, “computer program product”, “computer readable storage medium”, and “program instructions”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-14, and 16-20 recite the additional elements wherein the feedback regarding the value amount and the value type tailored to each location includes a validation as to the accuracy of both the value amount and the value type tailored to each location; wherein determining the aggregate value amount comprises: utilizing, from the machine learning model, a mapping of the selected set of assets to form an aggregated asset; and generating the aggregate value amount for a selected location; utilizing a mapping of the selected set of assets to form an aggregated asset; and generating the aggregate value amount for a selected location; assigning, automatically, the value type based on identification data associated with each of the assets included in the set of available digital content; wherein the aggregate value amount is augmented according to a ratio of selected assets in the selected set of assets;  the aggregate value amount is determined based on the value type associated with a largest number of assets for selected asset types in the selected set of assets; the aggregate value amount is determined based on the value type associated with a greatest value for selected asset types in the selected set of assets; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 18. Regarding Claims 3,10 and 17 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US Patent Publication No. 20130132163A1 [hereinafter Eder], in view of Blaikie et al., US Patent Publication No. 20210365574 A1 [hereinafter Blaikie]. 
Regarding Claim 1, 
Eder teaches
A method for assigning a value to available digital content, comprising: analyzing, by a processor, a set of available digital content, wherein the set of available digital content includes one or more available digital content, and wherein each of the available digital content includes one or more assets; (Eder Par. 80;Par. 100-“ External databases can be used for obtaining information that enables the definition and evaluation of a variety of things including elements of value, market value factors, industry real options and composite variables. In some cases information from these databases can be used to supplement information obtained from the other databases and the internet (5, 10, 12, 15, 17, 30, 35, 37 and 40). In the system of the present invention, the information extracted from external databases (25) can be in the forms listed in Table 12.” Table12 Types of information 1) numeric information such as that found in the SEC Edgar database and the databases of financial infomediaries such as FirstCall, IBES and Compustat, 2) text information such as that found in the Lexis Nexis database and databases containing past issues from specific publications, 3) risk management products such as derivatives and standardized insurance contracts that can be purchased on line, 4) geospatial data; 5) multimedia information such as video and audio clips, and 6) generic risk data”)
assigning, based on asset type, a value type to each asset in the set of available digital content; (Eder Par. 147- “The software in block 297 uses pattern-matching algorithms to assign pre-designated data fields for different elements of value to pre-defined groups with numerical values. This type of analysis is useful in classifying purchasing patterns and/or communications patterns as “heavy”, “light”, “moderate” or “sporadic”. The classification and the numeric value associated with the classification are stored in the application database (50) table where the data field is located before processing advances to a block 298.” ; Par. 131-“ Bots are independent components of the application that have specific tasks to perform. In the case of text and linkage bots, their tasks are to locate, count and classify keyword matches and linkages from a specified source and then store their findings in a specified location. Each text and linkage bot initialized by software block 267 will store the location, count and classification data it discovers in the classified text table (151). Multimedia data can be processed using bots with essentially the same specifications if software to translate and parse the multimedia content is included in each bot. Every internet text and linkage bot contains the information shown in Table 18.”)
and determining an aggregate value amount for a selected set of assets of the set of available digital content. (Edger Par.57 -“ FIG. 5A, FIG. 5B, FIG. 5C, FIG. 5D, FIG. 5E and FIG. 5F are block diagrams showing the sequence of steps in the present invention used for specifying system settings and for initializing and operating the data bots that extract, aggregate, store and manipulate information utilized in system processing from: user input, the basic financial system database, the operation management system database, the web site transaction log database, the human resource information system database, risk management system database, external databases, the advanced finance system database, soft asset management system databases, the supply chain system database and the internet”)
Eder teaches asset analysis and the feature is expounded upon by the teaching of Blaikie:
coupling a value amount to each value type based on one or more locations in a set of locations, wherein each location in the set of locations has a value amount associated with the value type; (Blaikie Par. 20-“A user may objectify, value, tokenize and list upon an exchange data objects and enables conversion of all applicable data into data objects that may be controlled, valued, and monetized in commercial exchange transactions. The illustrative embodiments also provide the user the ability to control and value data generation and the seamless utilization and monetization of the data. For example, algorithmic processing may determine how and when online and digital data is utilized and monetized, the price point or fair data valuation based on applicable pricing (e.g., demographic, global, location, utilization, etc.) based on going rates, principles of supply and demand, market economics, market analysis, machine learning, exchanges, auctions, real-time bidding, artificial intelligence, and so forth.; Par. 52-“ The logic engine 122 may perform valuation of the data 126. For example, all the of the global resources and information, such as the price paid for data of all types and transactional data (e.g., micro transactions, cost per thousand, bulk sales, etc.) may be utilized to perform valuations. The logic engine 122 may also track and value accrual, sales, or transfers of data 126 between one or more companies to provide valuations as included in corporate transactions (e.g., acquisitions, mergers, stock purchases, buyouts, etc.). Companies, entities, or other organizations may also value their consumer data 126 and tie that value to their market capitalization providing public companies the ability to measure and place a valuation on corporate data reserves.; Par. 55-“ Data valuation may also be associated with geographic locations. The association of data with a location may be performed utilizing GPS data, location-based services, beacons, wireless triangulation, location-based services, tracking programs, interfaces, connections, protocols, video surveillance, or so forth. For example, by looking at the service locations, layouts, planograms, foot traffic of the venue and interpreting a data capture capability may help determine whether resources are justified or not.”)
applying a machine learning model to the set of available digital content, wherein the machine learning model utilizes feedback regarding the value amount and value type tailored to each location; (Blaikie Par. 20- “For example, algorithmic processing may determine how and when online and digital data is utilized and monetized, the price point or fair data valuation based on applicable pricing (e.g., demographic, global, location, utilization, etc.) based on going rates, principles of supply and demand, market economics, market analysis, machine learning, exchanges, auctions, real-time bidding, artificial intelligence, and so forth. Relevant information regarding data utilization may be acquired in real-time, based on historical transactions/archives, a data futures market, buying and selling prices, or other applicable information or data that informs the value of a data sale or transaction.”; Par. 43-“ In one embodiment, the logic engine 122 is the logic that controls various algorithms, programs, hardware, and software that interact to receive, aggregate, analyze, rank, process, score, communicate, and distribute data, content, transactions, alerts, reports, messages, or so forth. The logic engine 122 may utilize any number of thresholds, parameters, criteria, algorithms, instructions, or feedback to interact with users and interested parties and to perform other automated processes.”;  Par. 63-“ The data platform 120 may capture known data, behavioral information, psychological, mood data, and other intangible data. The data 126 may be validated through artificial intelligence, machine learning, human analysts/consultants, or other automated or manual processes. For example, the system may be utilized to document participation and track results and side effects from a medical trial. The effective use of the data 126 may be rated for individuals, companies, facilities, or others. Data waste and data proficiencies may be managed through the data platform 120. For example, the data platform 120 may be utilized to determine counterfeits of products, brands through unique product mark documentation and identification via the blockchain.”) 
Eder and Blaikie are directed to asset analysis . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the analysis of Eder, as taught by Blaikie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Eder with the motivation of empowering data owners with a system, method, and platform for capturing, identifying, valuing, monetizing, converting, utilizing, and improving data. (Blaikie Par. 19).

Regarding Claim 2, Claim 9 and Claim 16, Eder in view of Blaikie teaches The method of claim 1,…, The system of claim 8,…, and The computer program product of claim 15,…
wherein the feedback regarding the value amount and the value type tailored to each location includes a validation as to the accuracy of both the value amount and the value type tailored to each location (Eder Par 103-“ The enterprise checklists are used by a “rules” engine (such as the one available from Neuron Data) in block 202 to influence the number and type of items with pre-defined metadata mapping for each category of value. For example, if the checklists indicate that the enterprise is focused on branded, consumer markets, then additional brand related factors will be pre-defined for mapping. The application of these system settings will be further explained as part of the detailed explanation of the system operation.”; Table 15); Par. 108 & related text”).
Regarding Claim 3, Claim 10 and Claim 17, Eder in view of Blaikie teaches The method of claim 1,…, The system of claim 8,…, and The computer program product of claim 15,…
wherein determining the aggregate value amount comprises: utilizing, from the machine learning model, a mapping of the selected set of assets to form an aggregated asset (Eder Par. 80-81-“ The risk reduction program development using the approach outlined above is completed in five distinct stages. As shown in FIG. 5A, FIG. 5B, FIG. 5C, FIG. 5D, FIG. 5E and FIG. 5F the first stage of processing (block 200 from FIG. 1) programs bots to continually extract, aggregate, manipulate and store the data from user input and databases and the internet (5, 10, 12, 15, 17, 25, 30, 35, 37 and 40) as required for the analysis of business value. Bots are independent components of the application that have specific tasks to perform. As shown in FIG. 6A, FIG. 6B and FIG. 6C the second stage of processing (block 300 from FIG. 1) programs analysis bots that continually: [0081] 1. Identify the item variables, item performance indicators and composite variables for each element of value and sub-element of value that drive the components of value (revenue, expense and changes in capital) and the market price of company equity,”Par. 103); 
and generating the aggregate value amount for a selected location. (Eder Par 196-197-“ The software in block 332 uses the results of the DEA analysis in the prior processing block and the percentage of industry real options controlled by the enterprise to determine the allocation percentage for industry options. The more dominant the enterprise, as indicated by the industry rank for the intangible element indicators, the greater the allocation of industry real options. When the allocation of options has been determined and the resulting values stored in the real option value table (162) in the application database (50), processing advances to a block 333.”; Par. 57);

Regarding Claim 4, Claim 11 and Claim 18, Eder in view of Blaikie teaches The method of claim 1,…, The system of claim 8,…, and The computer program product of claim 15,…
wherein assigning the value type to each asset included in the set of available digital content comprises: assigning, automatically, the value type based on identification data associated with each of the assets included in the set of available digital content. (Eder Par. 80-89-“The risk reduction program development using the approach outlined above is completed in five distinct stages. As shown in FIG. 5A, FIG. 5B, FIG. 5C, FIG. 5D, FIG. 5E and FIG. 5F the first stage of processing (block 200 from FIG. 1) programs bots to continually extract, aggregate, manipulate and store the data from user input and databases and the internet (5, 10, 12, 15, 17, 25, 30, 35, 37 and 40) as required for the analysis of business value. Bots are independent components of the application that have specific tasks to perform. As shown in FIG. 6A, FIG. 6B and FIG. 6C the second stage of processing (block 300 from FIG. 1) programs analysis bots that continually: [0081] 1. Identify the item variables, item performance indicators and composite variables for each element of value and sub-element of value that drive the components of value (revenue, expense and changes in capital) and the market price of company equity, [0082] 2. Create vectors that summarize the performance of the item variables and item performance indicators for each element of value and sub-element of value, [0083] 3. Determine the appropriate discount rate on the basis of relative causal element strength and value the enterprise real options and contingent liabilities; [0084] 4. Determine the appropriate discount rate, value and allocate the industry real options to the enterprise on the basis of relative causal element strength; [0085] 5. Determine the expected life of each element of value and sub-element of value; [0086] 6. Calculate the enterprise current operation value and value the revenue, expense and capital components of said current operations using the information prepared in the previous stage of processing; [0087] 7. Specify and optimize predictive models to determine the relationship between the vectors determined in step 2 and the revenue, expense and capital component values determined in step 6, [0088] 8. Combine the results of the fifth, sixth and seventh stages of processing to determine the value of each element and sub-element (as shown in Table 5); and [0089] 9. Determine the causal factors for company stock price movement, calculate market sentiment and analyze the causes of market sentiment. The third stage of processing (block 400 from FIG. 1) analyzes the risks faced by the enterprise in normal and extreme conditions as required to develop a comprehensive risk management program for the enterprise. The fourth stage of processing (block 500 from FIG. 1) implements the risk reduction program by communicating with the exchange, purchasing the required risk reduction and/or by updating soft asset, finance and operation management systems to implement risk reduction programs. The fifth and final stage of processing (block 600 from FIG. 1) analyzes the risks from all the enterprises using the exchange, sets prices and communicates with each enterprise as required to complete risk reduction program transactions.”; Par. 131-132); 

Regarding Claim 5 and Claim 12, Eder in view of Blaikie teaches The method of claim 1,…, and The system of claim 8,…, 
wherein the aggregate value amount is augmented according to a ratio of selected assets in the selected set of assets. (Edgar Par. 79-80-“ Analysis bots are used to determine element of value lives and the percentage of: the revenue value, the expense value, and the capital value that are attributable to each element of value. The resulting values are then added together to determine the valuation for different elements as shown by the example in Table 5.; Par.290-291-“ The software in block 614 prepares and displays the optimal mix of asset purchases, asset sales and contingent capital purchases for the normal, extreme and combined scenario analysis using the optimal mix review display window (712). The optimal mix for the normal and extreme scenarios are determined by calculating the weighted average sum of the different scenarios where the weighting is determined by the relative likelihood of the scenario. The display identifies the optimal mix from the combined analysis as the recommended solution for exchange value maximization. At this point, the exchange operator (21) is given the option of:1) Editing (adding or deleting products and activities) from the recommended solution; 2) Selecting the optimal mix from the normal scenarios; 3) Selecting and then editing the optimal mix from the normal scenarios; 4) Selecting the optimal mix from the extreme scenarios; 5) Selecting and then editing the optimal mix from the extreme scenarios; or 6) Leaving the default choice in place. After the exchange operator (21) has finished the review and the optional edit of the selected mix, any changes are saved in the optimal exchange mix table (196) in the exchange database (51). The new optimal mix is compared to the existing asset position stored in the asset position table (189) and orders are generated to purchase assets, sell assets and/or purchase contingent capital as required to bring the current asset position in line with the new optimal mix. These orders are then transmitted via a network (45) to other exchanges on the internet. When the order confirmations are received, the asset position table (189) is updated with the new information and processing advances to a block 615. It is worth noting at this point that the processing described in blocks 611, 612 and 614 could also be used to manage an investment portfolio on a stand alone basis.”;)
Regarding Claim 6, Claim 13 and Claim 19, Eder in view of Blaikie teaches The method of claim 1,…, The system of claim 8,…, and The computer program product of claim 15,…
wherein the aggregate value amount is determined based on the value type associated with a largest number of assets for selected asset types in the selected set of assets. (Edger Par. 185-“ Bots are independent components of the application that have specific tasks to perform. In the case of temporal clustering bots for market value factors, their primary tasks are to identify the best market value indicator (price, relative price, yield or first derivative of price change) to use for market factor analysis and then to segment the market value factors into distinct time regimes that share similar characteristics. The temporal clustering bots select the best value indicator by grouping the universe of stocks using each of the four value indicators and then comparing the clusters to the known groupings of the S&P 500. The temporal clustering bots then use the identified value indicator in the analysis of temporal clustering. The bots assign a unique id number to each “regime” it identifies and stores the unique id numbers in the cluster id table (157). Every time period with data is assigned to one of the regimes. The cluster id for each regime is also saved in the data record for each market value factor in the table where it resides. The market value factors are segmented into a number of regimes less than or equal to the maximum specified by the user (20) in the system settings table (140).”; Par. 183 – Table 28) 
Regarding Claim 7, Claim 14 and Claim 20, Eder in view of Blaikie teaches The method of claim 1,…, The system of claim 8,…, and The computer program product of claim 15,…
wherein the aggregate value amount is determined based on the value type associated with a greatest value for selected asset types in the selected set of assets. (Edger Par. 185-“ Bots are independent components of the application that have specific tasks to perform. In the case of temporal clustering bots for market value factors, their primary tasks are to identify the best market value indicator (price, relative price, yield or first derivative of price change) to use for market factor analysis and then to segment the market value factors into distinct time regimes that share similar characteristics. The temporal clustering bots select the best value indicator by grouping the universe of stocks using each of the four value indicators and then comparing the clusters to the known groupings of the S&P 500. The temporal clustering bots then use the identified value indicator in the analysis of temporal clustering. The bots assign a unique id number to each “regime” it identifies and stores the unique id numbers in the cluster id table (157). Every time period with data is assigned to one of the regimes. The cluster id for each regime is also saved in the data record for each market value factor in the table where it resides. The market value factors are segmented into a number of regimes less than or equal to the maximum specified by the user (20) in the system settings table (140).”; Par. 196-197 – Table 33; The software in block 332 uses the results of the DEA analysis in the prior processing block and the percentage of industry real options controlled by the enterprise to determine the allocation percentage for industry options. The more dominant the enterprise, as indicated by the industry rank for the intangible element indicators, the greater the allocation of industry real options. When the allocation of options has been determined and the resulting values stored in the real option value table (162) in the application database (50), processing advances to a block 333.”)
Regarding Claim 8, 
Eder teaches
A system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations comprising: analyzing, by a processor, a set of available digital content, wherein the set of available digital content includes one or more available digital content, and wherein each of the available digital content includes one or more assets; (Eder Par.66-“As shown in FIG. 3, the preferred embodiment of the present invention is a computer system (100) illustratively comprised of a user-interface personal computer (110) connected to an application-server personal computer (120) via a network (45). The application server personal computer (120) is in turn connected via the network (45) to a database-server personal computer (130). The database-server personal computer (130) is also connected to the exchange-server personal computer (140).”;Par. 80;Par. 100-“ External databases can be used for obtaining information that enables the definition and evaluation of a variety of things including elements of value, market value factors, industry real options and composite variables. In some cases information from these databases can be used to supplement information obtained from the other databases and the internet (5, 10, 12, 15, 17, 30, 35, 37 and 40). In the system of the present invention, the information extracted from external databases (25) can be in the forms listed in Table 12.” Table12 Types of information 1) numeric information such as that found in the SEC Edgar database and the databases of financial infomediaries such as FirstCall, IBES and Compustat, 2) text information such as that found in the Lexis Nexis database and databases containing past issues from specific publications, 3) risk management products such as derivatives and standardized insurance contracts that can be purchased on line, 4) geospatial data; 5) multimedia information such as video and audio clips, and 6) generic risk data”)
assigning, based on asset type, a value type to each asset in the set of available digital content; (Eder Par. 147- “The software in block 297 uses pattern-matching algorithms to assign pre-designated data fields for different elements of value to pre-defined groups with numerical values. This type of analysis is useful in classifying purchasing patterns and/or communications patterns as “heavy”, “light”, “moderate” or “sporadic”. The classification and the numeric value associated with the classification are stored in the application database (50) table where the data field is located before processing advances to a block 298.” ; Par. 131-“ Bots are independent components of the application that have specific tasks to perform. In the case of text and linkage bots, their tasks are to locate, count and classify keyword matches and linkages from a specified source and then store their findings in a specified location. Each text and linkage bot initialized by software block 267 will store the location, count and classification data it discovers in the classified text table (151). Multimedia data can be processed using bots with essentially the same specifications if software to translate and parse the multimedia content is included in each bot. Every internet text and linkage bot contains the information shown in Table 18.”)
and determining an aggregate value amount for a selected set of assets of the set of available digital content. (Edger Par.57 -“ FIG. 5A, FIG. 5B, FIG. 5C, FIG. 5D, FIG. 5E and FIG. 5F are block diagrams showing the sequence of steps in the present invention used for specifying system settings and for initializing and operating the data bots that extract, aggregate, store and manipulate information utilized in system processing from: user input, the basic financial system database, the operation management system database, the web site transaction log database, the human resource information system database, risk management system database, external databases, the advanced finance system database, soft asset management system databases, the supply chain system database and the internet”)
Eder teaches asset analysis and the feature is expounded upon by the teaching of Blaikie:
coupling a value amount to each value type based on one or more locations in a set of locations, wherein each location in the set of locations has a value amount associated with the value type; (Blaikie Par. 20-“A user may objectify, value, tokenize and list upon an exchange data objects and enables conversion of all applicable data into data objects that may be controlled, valued, and monetized in commercial exchange transactions. The illustrative embodiments also provide the user the ability to control and value data generation and the seamless utilization and monetization of the data. For example, algorithmic processing may determine how and when online and digital data is utilized and monetized, the price point or fair data valuation based on applicable pricing (e.g., demographic, global, location, utilization, etc.) based on going rates, principles of supply and demand, market economics, market analysis, machine learning, exchanges, auctions, real-time bidding, artificial intelligence, and so forth.; Par. 52-“ The logic engine 122 may perform valuation of the data 126. For example, all the of the global resources and information, such as the price paid for data of all types and transactional data (e.g., micro transactions, cost per thousand, bulk sales, etc.) may be utilized to perform valuations. The logic engine 122 may also track and value accrual, sales, or transfers of data 126 between one or more companies to provide valuations as included in corporate transactions (e.g., acquisitions, mergers, stock purchases, buyouts, etc.). Companies, entities, or other organizations may also value their consumer data 126 and tie that value to their market capitalization providing public companies the ability to measure and place a valuation on corporate data reserves.; Par. 55-“ Data valuation may also be associated with geographic locations. The association of data with a location may be performed utilizing GPS data, location-based services, beacons, wireless triangulation, location-based services, tracking programs, interfaces, connections, protocols, video surveillance, or so forth. For example, by looking at the service locations, layouts, planograms, foot traffic of the venue and interpreting a data capture capability may help determine whether resources are justified or not.”)
applying a machine learning model to the set of available digital content, wherein the machine learning model utilizes feedback regarding the value amount and value type tailored to each location; (Blaikie Par. 20- “For example, algorithmic processing may determine how and when online and digital data is utilized and monetized, the price point or fair data valuation based on applicable pricing (e.g., demographic, global, location, utilization, etc.) based on going rates, principles of supply and demand, market economics, market analysis, machine learning, exchanges, auctions, real-time bidding, artificial intelligence, and so forth. Relevant information regarding data utilization may be acquired in real-time, based on historical transactions/archives, a data futures market, buying and selling prices, or other applicable information or data that informs the value of a data sale or transaction.”; Par. 43-“ In one embodiment, the logic engine 122 is the logic that controls various algorithms, programs, hardware, and software that interact to receive, aggregate, analyze, rank, process, score, communicate, and distribute data, content, transactions, alerts, reports, messages, or so forth. The logic engine 122 may utilize any number of thresholds, parameters, criteria, algorithms, instructions, or feedback to interact with users and interested parties and to perform other automated processes.”;  Par. 63-“ The data platform 120 may capture known data, behavioral information, psychological, mood data, and other intangible data. The data 126 may be validated through artificial intelligence, machine learning, human analysts/consultants, or other automated or manual processes. For example, the system may be utilized to document participation and track results and side effects from a medical trial. The effective use of the data 126 may be rated for individuals, companies, facilities, or others. Data waste and data proficiencies may be managed through the data platform 120. For example, the data platform 120 may be utilized to determine counterfeits of products, brands through unique product mark documentation and identification via the blockchain.”) 
Eder and Blaikie are directed to asset analysis . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the analysis of Eder, as taught by Blaikie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Eder with the motivation of empowering data owners with a system, method, and platform for capturing, identifying, valuing, monetizing, converting, utilizing, and improving data. (Blaikie Par. 19).
Regarding Claim 15, 
Eder teaches
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, the operations comprising: analyzing, by a processor, a set of available digital content, wherein the set of available digital content includes one or more available digital content, and wherein each of the available digital content includes one or more assets; (Eder Par.66; Claim8; Par. 80;Par. 100-“ External databases can be used for obtaining information that enables the definition and evaluation of a variety of things including elements of value, market value factors, industry real options and composite variables. In some cases information from these databases can be used to supplement information obtained from the other databases and the internet (5, 10, 12, 15, 17, 30, 35, 37 and 40). In the system of the present invention, the information extracted from external databases (25) can be in the forms listed in Table 12.” Table12 Types of information 1) numeric information such as that found in the SEC Edgar database and the databases of financial infomediaries such as FirstCall, IBES and Compustat, 2) text information such as that found in the Lexis Nexis database and databases containing past issues from specific publications, 3) risk management products such as derivatives and standardized insurance contracts that can be purchased on line, 4) geospatial data; 5) multimedia information such as video and audio clips, and 6) generic risk data”)
assigning, based on asset type, a value type to each asset in the set of available digital content; (Eder Par. 147- “The software in block 297 uses pattern-matching algorithms to assign pre-designated data fields for different elements of value to pre-defined groups with numerical values. This type of analysis is useful in classifying purchasing patterns and/or communications patterns as “heavy”, “light”, “moderate” or “sporadic”. The classification and the numeric value associated with the classification are stored in the application database (50) table where the data field is located before processing advances to a block 298.” ; Par. 131-“ Bots are independent components of the application that have specific tasks to perform. In the case of text and linkage bots, their tasks are to locate, count and classify keyword matches and linkages from a specified source and then store their findings in a specified location. Each text and linkage bot initialized by software block 267 will store the location, count and classification data it discovers in the classified text table (151). Multimedia data can be processed using bots with essentially the same specifications if software to translate and parse the multimedia content is included in each bot. Every internet text and linkage bot contains the information shown in Table 18.”)
and determining an aggregate value amount for a selected set of assets of the set of available digital content. (Edger Par.57 -“ FIG. 5A, FIG. 5B, FIG. 5C, FIG. 5D, FIG. 5E and FIG. 5F are block diagrams showing the sequence of steps in the present invention used for specifying system settings and for initializing and operating the data bots that extract, aggregate, store and manipulate information utilized in system processing from: user input, the basic financial system database, the operation management system database, the web site transaction log database, the human resource information system database, risk management system database, external databases, the advanced finance system database, soft asset management system databases, the supply chain system database and the internet”)
Eder teaches asset analysis and the feature is expounded upon by the teaching of Blaikie:
coupling a value amount to each value type based on one or more locations in a set of locations, wherein each location in the set of locations has a value amount associated with the value type; (Blaikie Par. 20-“A user may objectify, value, tokenize and list upon an exchange data objects and enables conversion of all applicable data into data objects that may be controlled, valued, and monetized in commercial exchange transactions. The illustrative embodiments also provide the user the ability to control and value data generation and the seamless utilization and monetization of the data. For example, algorithmic processing may determine how and when online and digital data is utilized and monetized, the price point or fair data valuation based on applicable pricing (e.g., demographic, global, location, utilization, etc.) based on going rates, principles of supply and demand, market economics, market analysis, machine learning, exchanges, auctions, real-time bidding, artificial intelligence, and so forth.; Par. 52-“ The logic engine 122 may perform valuation of the data 126. For example, all the of the global resources and information, such as the price paid for data of all types and transactional data (e.g., micro transactions, cost per thousand, bulk sales, etc.) may be utilized to perform valuations. The logic engine 122 may also track and value accrual, sales, or transfers of data 126 between one or more companies to provide valuations as included in corporate transactions (e.g., acquisitions, mergers, stock purchases, buyouts, etc.). Companies, entities, or other organizations may also value their consumer data 126 and tie that value to their market capitalization providing public companies the ability to measure and place a valuation on corporate data reserves.; Par. 55-“ Data valuation may also be associated with geographic locations. The association of data with a location may be performed utilizing GPS data, location-based services, beacons, wireless triangulation, location-based services, tracking programs, interfaces, connections, protocols, video surveillance, or so forth. For example, by looking at the service locations, layouts, planograms, foot traffic of the venue and interpreting a data capture capability may help determine whether resources are justified or not.”)
applying a machine learning model to the set of available digital content, wherein the machine learning model utilizes feedback regarding the value amount and value type tailored to each location; (Blaikie Par. 20- “For example, algorithmic processing may determine how and when online and digital data is utilized and monetized, the price point or fair data valuation based on applicable pricing (e.g., demographic, global, location, utilization, etc.) based on going rates, principles of supply and demand, market economics, market analysis, machine learning, exchanges, auctions, real-time bidding, artificial intelligence, and so forth. Relevant information regarding data utilization may be acquired in real-time, based on historical transactions/archives, a data futures market, buying and selling prices, or other applicable information or data that informs the value of a data sale or transaction.”; Par. 43-“ In one embodiment, the logic engine 122 is the logic that controls various algorithms, programs, hardware, and software that interact to receive, aggregate, analyze, rank, process, score, communicate, and distribute data, content, transactions, alerts, reports, messages, or so forth. The logic engine 122 may utilize any number of thresholds, parameters, criteria, algorithms, instructions, or feedback to interact with users and interested parties and to perform other automated processes.”;  Par. 63-“ The data platform 120 may capture known data, behavioral information, psychological, mood data, and other intangible data. The data 126 may be validated through artificial intelligence, machine learning, human analysts/consultants, or other automated or manual processes. For example, the system may be utilized to document participation and track results and side effects from a medical trial. The effective use of the data 126 may be rated for individuals, companies, facilities, or others. Data waste and data proficiencies may be managed through the data platform 120. For example, the data platform 120 may be utilized to determine counterfeits of products, brands through unique product mark documentation and identification via the blockchain.”) 
Eder and Blaikie are directed to asset analysis . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the analysis of Eder, as taught by Blaikie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Eder with the motivation of empowering data owners with a system, method, and platform for capturing, identifying, valuing, monetizing, converting, utilizing, and improving data. (Blaikie Par. 19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 10789610B2 to Smith  - Col. 3 Ln1-14-“ In one or more embodiments, the asset management system maintains a digital design asset repository of digital design assets used in various digital content campaigns (e.g., a marketing campaign). For example, a content creator can generate digital design assets for use in digital content campaigns and store the digital design assets in the digital design asset repository. When delivering content in connection with a digital content campaign, the asset management system can access the digital design asset repository to select one or more of the digital design assets to deliver to client devices of potential consumers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624